                  Case 5:14-cv-00665-F Document 469 Filed 08/31/21 Page 1 of 2




                                      COURTROOM MINUTE SHEET

                                                                                 DATE        8-31-2021


CIVIL NO.     CIV-14-665      –F

                             Richard Glossip, et al. -vs- Randy Chandler, et al.


COMMENCED          10:00            ENDED       10:35             TOTAL TIME            35 min.

PROCEEDINGS           Scheduling conference


JUDGE STEPHEN P. FRIOT               DEPUTY LORI GRAY                REPORTER

PLFS COUNSEL Dale Baich, Emma Rolls (both in person); and Jennifer Moreno, Michael Lieberman, Jim
Stronski, Harry Cohen, Michael Robles, Alex Kursman, Lynne Leonard (all via phone)

DFTS COUNSEL Mithun Mansinghani, Andy Ferguson, Charles Dickson (all in person); and Randall Yates
(via phone)


The court holds a scheduling conference with counsel.

The court inquires of counsel as to whether the trial of this case will take more than 5 trial days. Counsel
for plaintiffs estimates (non-binding estimate) that plaintiffs will call 10-12 witnesses, including possibly 8
expert witnesses.

Defense counsel estimates (non-binding estimate) that defendants’ case should take 2-3 days, with
defendants calling 3 expert witnesses and 4 fact witnesses.

The court anticipates the trial being completed inside of 8 days, but emphasizes that the trial will continue
until completed.

The court inquires of counsel as to preferences for a trial date – trial to begin the week of January 24, 2022
or trial to begin the week of February 28, 2022. Counsel for plaintiffs advises that one of their experts is
not available the week of January 24. Plaintiffs request that the trial begin on February 28. Plaintiffs will
have one witness to appear via VTC.

Defense counsel advises that defendants are available either week.

Defense counsel advises the court that defendants have asked the Court of Criminal Appeals to set
execution dates – beginning in October 2021 – for the plaintiffs against whom judgment was entered. Said
plaintiffs are objecting to the setting of execution dates. Defendants don’t believe any clemency hearings
will be an issue for the trial setting. Defendants raise the issue of whether the court will permit testimony
with respect to any interim executions, which testimony, if permitted, would extend the trial.
                   Case 5:14-cv-00665-F Document 469 Filed 08/31/21 Page 2 of 2




The court sets a trial date of February 28, 2022.

Plaintiffs’ trial brief is due January 18, 2022. Defendants’ trial brief is due February 15, 2022. Plaintiffs
may, if they choose, file a motion for leave to file a reply trial brief.

The due date for post-trial proposed findings of fact and conclusions of law will be set at the conclusion of
the trial.

The court establishes a soft deadline of November 1, 2021, for any motions to file supplemental witness
and exhibit lists which may be necessary in light of intervening material events. The court, noting the
involvement of numerous counsel on both sides of this case, advises the parties to be prepared to
participate on short notice in any necessary follow-up discovery in the event that additional witnesses or
exhibits are listed, the point being that follow-up discovery will likely be permitted to the extent reasonably
possible, but the trial setting will be protected.




14-0665x045 rev (sched conf).docx
